DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
One of the arguments is that “Li, either individually or in any combination with Maier or Liu, does not describe or render obvious "applying a two-dimensional (2D) adaptive filter to 2D image slices of the 3D sub-cubes via the multiple processors to give filtered 3D sub-cubes," as recited in amended claim 1.. Rather, Li only describes a generic indication about the possibility of running various steps of the method in parallel. This generic indication cannot be considered to describe the particular use of multiple processors in amended claim 1.” In response to that as Li indicates “possibility of running various steps of the method in parallel” that inherently means that there are multiple processes which are in parallel performing the specific function and therefore if not inherent then at least obvious to perform that processing in parallel using multiple processors in order to decrease the time required for calculation.

For the rest of the arguments examiner presented art by of Liu (Adaptive prediction filtering in t-x-y domain for random noise attenuation using regularized nonstationary autoregression), GEOPHYSICS, VOL. 80, NO. 1 (JANUARY-FEBRUARY 2015); P. V13–V21, 15 FIGS. 10.1190/GEO2014-0011.1) which explicitly teaches that Adaptive prediction filtering in 2D like f-x or t-x domain is well known and understood  by one of ordinary skills in the art as well as Adaptive prediction filtering in 3D like in f-x-y or t-x-y. Also art by Liu  teaches that one can perform filtering using 2D slices in f-x or t-x as well as using cubes in f-x-y and t-x-y. Each of the method has its own advantages and problems.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0259664 A1) in view of Maier et al. (“Three-dimensional anisotropic adaptive filtering of projection data for noise reduction in cone beam CT.” Medical Physics 38. 2011 November) [and farther as evidenced by Liu (US 5594807 A)] ( for claims 1- 19 and further in view of Liu (Adaptive prediction filtering in t-x-y domain for random noise attenuation using regularized nonstationary autoregression), GEOPHYSICS, VOL. 80, NO. 1 (JANUARY-FEBRUARY 2015); P. V13–V21, 15 FIGS. 10.1190/GEO2014-0011.1) .
Regarding claim 1, Li teaches 
a method of seismic image processing comprising:
filtering a three-dimensional (3D) seismic image for random noise attenuation (Abstract)
decomposing the 3D image cube into 3D sub-cubes (paragraph [0049])
for parallel computation on multiple processors (paragraph[0097]),
and summing the filtered 3D sub-volumes to give a filtered 3D image cube (paragraph [0058], Figure 5- note that as defined in the specification of the instant application (paragraph [0097]) ‘summing 
based on the filtered 3D image cube, determining a location of a hydrocarbon deposit.[0030]
Li fails to teach filtering a three-dimensional (3D) seismic image for random noise attenuation via a distributed computing system comprising multiple processors, the filtering comprising: receiving a 3D image volume of image data of the 3D seismic image, and applying a two-dimensional (2D) adaptive filter to 2D image slices of the 3D sub-volumes.
wherein the seismic image data comprises a 3D ensemble of seismic traces, the 3D ensemble comprising three dimensions including two horizontal dimensions representing a surface distribution of the seismic traces and a vertical dimension representing position of seismic trace samples in time or depth;
wherein the 2D image slices comprise 2D image slices of the 3D sub-cubes in at least one of a first horizontal dimension direction, a second horizontal dimension direction, or the vertical dimension
However, Maier teaches 
filtering a three-dimensional (3D) image for random noise attenuation (pg. 1 Abstract-Methods) 
via a distributed computing system comprising processors (pg. 5 section II.A.6),
the filtering comprising: 
receiving a 3D image volume of image data of the 3D seismic image (pg. 3 section II.A);
and applying a two-dimensional (2D) adaptive filter to 2D image slices (pg. 3 section II.A) of the 3D sub-volumes.
Liu teaches

filtering a three-dimensional (3D) seismic image for random noise attenuation using adaptive filtering techniques(title and abstract)
decomposing the 3D image cube into 3D sub-cubes (page V15 fig. 2)
wherein the seismic image data comprises a 3D ensemble of seismic traces, the 3D ensemble comprising three dimensions including two horizontal dimensions representing a surface distribution of the seismic traces and a vertical dimension representing position of seismic trace samples in time or depth;(title t-x-y domain )
wherein the 2D image slices comprise 2D image slices of the 3D sub-cubes in at least one of a first horizontal dimension direction, a second horizontal dimension direction, or the vertical dimension(Fig. 8c and 8d noise filtering in t-x, pages v-15-v17 section Synthetic data test t-x APD is Adaptive prediction filter in t-X domain )

Li, Liu and Maier are considered analogous art to the claimed invention because Li is in the same field of endeavor of three-dimensional seismic image processing, and Maier is reasonably pertinent to the problem of three-dimensional image processing faced by the inventor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic data processing system from Li to incorporate the teachings of Maier by applying two-dimensional adaptive filters to the three-dimensional seismic image cubes in order to achieve a substantial reduction of noise while maintaining high spatial resolution (Maier, pg. 10 section IV).

Regarding claim 3, Li in view of Maier teaches the method of claim 2. 
Li teaches a method of seismic image processing wherein the 3D ensemble is at least partially regularized in the three dimensions forming the 3D image cube, wherein decomposing the 3D image cube into 3D sub-cubes comprises dividing the 3D image cube into overlapped 3D sub-cubes, and wherein a support size comprising filter length of the 2D adaptive filter is variable based on local image statistics (paragraph [0049]).
Regarding claim 4, Li in view of Maier teaches the method of claim 2.
Li teaches determining a support size or filter length of the 2D adaptive filter based on local image statistics through iterative filtering, wherein the 2D image slices comprise 2D image slices in at least one of a first horizontal dimension direction, a second horizontal dimension direction, or the vertical dimension direction (paragraph [0063]).

Regarding claim 5, Li in view of Maier teaches the method of claim 1.
Li teaches a method of seismic image processing wherein applying the 2D adaptive filter comprises iteratively designing the 2D adaptive filter for image points, respectively, inside a 3D sub-cube of the 3D sub-cubes (paragraph [0063], Figure 5).
Regarding claim 6, Li in view of Maier teaches the method of claim 5. 
Li teaches a method of seismic image processing wherein decomposing the 3D image cube comprises assigning to a processor of the multiple processors the applying of the 2D adaptive filter to the 3D sub-cube (paragraph [0097]), and wherein iteratively designing comprises iteratively designing the 2D adaptive filter based on local data structure (paragraph [0063], Figure 6).

Regarding claim 7, Li in view of Maier teaches the method of claim 5.
Li teaches utilizing a symmetric property of filter coefficients of a 2D adaptive filter (pg. 12, Appendix). Applying the 2D adaptive filter to only one 3D sub-cube at a time would be an obvious design choice to one skilled in the art of filtering/computer processing in order to optimize the processor’s work load.

Regarding claim 8, Li teaches 
filtering a three-dimensional (3D) seismic image (see Abstract),
receiving a 3D image volume of seismic data of the 3D seismic image wherein the 3D seismic image comprises input data that is a 3D ensemble of seismic traces (see paragraph [0049]),
decomposing the 3D image cube into 3D sub-cubes (see paragraph [0049])
for parallel computation on multiple processors of the distributed computing system (paragraph[0097]),
and summing the filtered 3D sub-cubes to give a filtered 3D image cube, wherein the filtered 3D image cube comprises the 3D image cube minus random noise (paragraph [0058], Figure 5).
Li fails to teach filtering via a distributed computing system, a three-dimensional (3D) image for random noise attenuation, comprising: applying a two-dimensional (2D) adaptive filter to 2D image slices of the 3D sub- volumes to give filtered 3D sub-volumes.
However, Maier teaches 
a method of filtering (pg. 1 Abstract-Methods), 
via a distributed computing system (pg. 5 section II.A.6), 
a three-dimensional (3D) image for random noise attenuation, comprising: 
applying a two-dimensional (2D) adaptive filter to 2D image slices of the 3D sub- volumes to give filtered 3D sub-volumes (pg. 3 section II.A).
Li and Maier are considered analogous art to the claimed invention because Li is in the same field of endeavor of three-dimensional seismic image processing, and Maier is reasonably pertinent to the problem of three-dimensional image processing faced by the inventor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic data processing system from Li to incorporate the teachings of Maier by applying two-dimensional adaptive filters to the three-dimensional seismic image cubes in order to achieve a substantial reduction of noise while maintaining high spatial resolution (Maier, pg. 10 section IV).

Regarding claim 9, Li in view of Maier teaches the method of claim 8. 
Li teaches a filtering method wherein applying the 2D adaptive filter comprises iteratively designing the 2D adaptive filter as adaptive to local data heterogeneity (paragraph [0063], Figure 6).

Regarding claim 10, Li in view of Maier teaches the method of claim 9.
Li teaches a filtering method wherein the filtering comprises scaling seismic traces, and wherein iteratively designing the 2D adaptive filter comprises comparing a reference image patch at an image point being filtered to a patch at a support point (Paragraph [0056]).

Regarding claim 11, Li in view of Maier teaches the method of claim 8.
Li teaches employing a separate respective 2D filter for each considered image point in a 3D sub- cube, with filter design based on local data structure (Paragraph [0045]).
Regarding claim 12, Li in view of Maier teaches the method of claim 8. 
Li teaches utilizing filter- coefficient symmetry in scope of an image space (pg 12 Appendix). Li further teaches a 2D adaptive filter compromising relying on local variances at patch centers (paragraph [0056], [0063]). Seismic polarity (also called acoustic impedance) is a material property which influences the amplitude of a seismic signal (see Liu - US 5594807 A – paragraph 10) and will thus be incorporated by the local patch center variances.

Regarding claim 13, Li in view of Maier teaches the method of claim 8. 
Li teaches a filtering method wherein applying the 2D adaptive filter comprises adjusting filter length of the 2D adaptive filter correlative with local image statistics, and wherein summing the filtered 3D sub-cubes comprises applying a taper to the filtered 3D sub-cubes (paragraph [0063]).

Regarding claim 14, Li in view of Maier teaches the method of claim 8. 
Li teaches relying on the filtered 3D cube to interpret structures of subsurface formations to locate hydrocarbon deposits (Paragraph [0030]), wherein summing the filtered 3D sub-cubes comprises applying trace de-scaling to the filtered 3D sub- cubes to regain amplitude-level (Paragraph [0049], Figure 5).

Regarding claim 15, Li teaches 
filtering seismic image data (abstract),
decomposing a 3D image cube of the 3D seismic image data into 3D sub- cubes (paragraph [0049])
for parallel computation on the multiple processors (paragraph [0097]),
and summing the filtered 3D sub- cubes to give a filtered 3D image volume (paragraph [0058], Figure 5).
Li fails to teach a distributed computing system for filtering three-dimensional (3D) image data to suppress random noise, comprising: multiple processors; and a random noise attenuator to apply a two-dimensional (2D) adaptive filter to 2D image slices of the 3D volumes via the multiple processors to give filtered 3D volumes.
However, Maier teaches
 a distributed computing system for filtering three-dimensional (3D) image data to suppress random noise, comprising: multiple processors (pg. 5 section II.A.6); 
and a random noise attenuator to apply a two-dimensional (2D) adaptive filter to 2D image slices of the 3D volumes via the multiple processors to give filtered 3D volumes (pg. 9-10 section III.C). 
Li and Maier are considered analogous art to the claimed invention because Li is in the same field of endeavor of three-dimensional seismic image processing, and Maier is reasonably pertinent to the problem of three-dimensional image processing faced by the inventor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic data processing system from Li to incorporate the teachings of Maier by applying two-dimensional adaptive filters to the three-dimensional seismic image cubes in order to achieve a substantial reduction of noise while maintaining high spatial resolution (Maier, pg. 10 section IV).
Regarding claim 16, Li in view of Maier teaches the system of claim 15. 
Li teaches memory storing the random noise attenuator, wherein the random noise attenuator comprises code executable by a processor of the distributed computing, and wherein to apply the 2D adaptive filter comprises to determine a locally variable filter length based on local data through iterative filtering (Paragraph [0063]).

Regarding claim 17, Li in view of Maier teaches the system of claim 15.
Li teaches a distributed computing system wherein the 2D adaptive filter comprises a local adaptive filter designed iteratively for respective image points based on local structure and characteristics of the seismic image data, and wherein the 2D adaptive filter is adaptable to seismic polarity and local variances at patch centers (paragraph [0063]).

Regarding claim 18, Li in view of Maier teaches the system of claim 15. 
Li teaches a distributed computing system wherein the 2D adaptive filter comprises multiple respective 2D filters comprising a respective 2D filter for each considered image point in a 3D sub-cube, and with filter configuration based on local data structure (paragraphs [0056], [0063]).

Regarding claim 19, Li in view of Maier teaches the system of claim 15. 
Li teaches a distributed computing system wherein the 2D adaptive filter is iteratively designed in implementation as adaptive to local data heterogeneity, and wherein the filtered 3D image cube comprises the 3D image cube without random noise suppressed by the distributed computing system (paragraphs [0056], [0063]).

Regarding claim 20, Li teaches 
filtering 3D seismic image data (abstract) and 
instructions wherein the 2D adaptive filter comprises a 2D local adaptive filter iteratively designed in application based on local data structure (paragraph [0056], [0063]). 
Li fails to teach a non-transitory, computer-readable medium comprising instructions executable by a processor of a computing device to filter 3D image data for random noise attenuation by applying a 2D adaptive filter to 2D image spaces of a 3D seismic image volume of the 3D image data.
However, Maier teaches 
a non-transitory, computer-readable medium comprising instructions executable by a processor of a computing device to filter 3D image data for random noise attenuation by applying a 2D adaptive filter to 2D image spaces of a 3D seismic image volume of the 3D image data (pg. 5 section II.A.6).
Li and Maier are considered analogous art to the claimed invention because Li is in the same field of endeavor of three-dimensional seismic image processing, and Maier is reasonably pertinent to the problem of three-dimensional image processing faced by the inventor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seismic data processing system from Li to incorporate the teachings of Maier by applying two-dimensional adaptive filters to the threConclusion
e-dimensional seismic image cube in order to achieve a substantial reduction of noise while maintaining high spatial resolution (Maier, pg. 10 section IV).
Regarding claim 21, Li in view of Maier teaches the medium of claim 20. 
Li teaches splitting the 3D seismic image cube into a series of overlapped 3D sub-cubes for distribution to multiple processors for parallel computation of filtering (paragraph [0151]),
and wherein applying the 2D adaptive filter to 2D image spaces comprises applying the 2D adaptive filter to 2D image spaces of the overlapped 3D sub-cubes (paragraph [0049]).
Regarding claim 22, Li in view of Maier teaches the medium of claim 21. 
Li teaches a medium comprising instructions wherein to apply the 2D adaptive filter comprises applying a different design of the 2D adaptive filter for two considered image points, respectively, in an overlapped sub-cube, and with filter configuration based on local data structure (paragraph [0056], [0063]).
Regarding claim 23, Li in view of Maier teaches the medium of claim 21. 
Li teaches a medium comprising instructions wherein the 2D adaptive filter is iteratively designed respectively for each considered image point inside an overlapped 3D sub-cube of the overlapped 3D sub-cubes (paragraph [0063]), 
and wherein only one overlapped 3D sub-cube is filter processed by a given processor at a time (paragraph [0151]).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/             Examiner, Art Unit 3645